DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Schneider on 03/05/2021. Applicant agreed to amend the claims as follows in order to overcome the prior art rejection, and particularly point out and distinctly claim the allowable subject matter.

The application has been amended as follows: 
Claim 1 was amended as follows:
1. A system for assessing joint health comprising:
a joint health sensing assembly configured for sensing characteristics related to joint health at a first time before a perturbation of the joint and a second time after the perturbation;

a health assessor configured to provide an assessment of joint health through interpretation of characteristics from the physiology and the bioimpedance sensing assemblies at the first time and at the second time;
wherein the characteristics from the joint health and the bioimpedance sensing assemblies at the first time represent the joint pre-perturbation and the characteristics from the joint health and the bioimpedance sensing assemblies at the second time represent the joint post-perturbation, and the health assessor uses clustering analysis or graph mining techniques to compare the pre-perturbation and post-perturbation characteristics from the joint health and the bioimpedance sensing assemblies.
In claim 7, line 1, change “physiology” to –joint health--.
Claim 8 was amended as follows:
8. A system for predicting joint health comprising:
a joint health sensing assembly comprising a joint health wearable sensor for placement proximate the joint and configured for sensing characteristics related to joint health at a first time before a perturbation of the joint and a second time after the perturbation;
a bioimpedance sensing assembly comprising:
a first bioimpedance wearable sensor comprising a source of current; and
a second bioimpedance wearable sensor comprising a receiver;

a health assessor configured to provide a prediction of joint health through interpretation of characteristics from the joint health and the bioimpedance sensing assemblies at the first time and at the second time; and
an output assembly configured to provide a prediction of joint health to a user of the system;
wherein the characteristics from the joint health and the bioimpedance sensing assemblies at the first time represent the joint pre-perturbation and the characteristics from the joint health and the bioimpedance sensing assemblies at the second time represent the joint post-perturbation, and the health assessor uses clustering analysis or graph mining techniques to compare the pre-perturbation and post-perturbation characteristics from the joint health and the bioimpedance sensing assemblies.
Claims 9 and 10 were canceled. 
In claim 11, line 1, change “physiology” to –joint health--.
In claim 12, line 1, change “physiology” to –joint health--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/MARJAN FARDANESH/Examiner, Art Unit 3791